IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


FP WILLOW RIDGE ASSOCIATES, L.P.,         : No. 518 MAL 2017
                                          :
                  Petitioner              :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
           v.                             :
                                          :
                                          :
ALLEN TOWNSHIP AND                        :
NORTHAMPTON BOROUGH,                      :
                                          :
                  Respondents             :


                                     ORDER



PER CURIAM

     AND NOW, this 8th day of January, 2018, the Petition for Allowance of Appeal is

DENIED.